Citation Nr: 1400285	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  97-13 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 40 percent for a low back disability, namely, for lumbosacral myofascial syndrome with traumatic arthritis and herniated nucleus pulposus.

(The issue of entitlement to service connection for a cervical spine disorder is being addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from July 1968 to July 1970.  He later served on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Puerto Rico National Guard and Florida Army National Guard from January 1979 to November 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim in December 2004 and February 2009 for further development.

The Board denied the claim in a January 2013 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court or CAVC).  Pursuant to a Joint Motion, the Court vacated the Board's decision denying this claim and remanded it to the Board in August 2013 for readjudication consistent with the instructions of the Joint Motion for Remand (JMR).


FINDINGS OF FACT

1.  Prior to July 16, 2007, the Veteran's low back disability was manifested by persistent symptoms of sciatic neuropathy with characteristic pain and demonstrable muscle spasm.

2.  Since July 16, 2007, his low back disability has not been manifested by ankylosis, incapacitating episodes of intervertebral disc syndrome (IVDS), or associated radiculopathy worse than "moderate."



CONCLUSIONS OF LAW

1.  Prior to July 16, 2007, the criteria are met for a higher 60 percent rating for the lumbosacral myofascial syndrome with traumatic arthritis and herniated nucleus pulposus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71 (2013); 4.71a, Diagnostic Code (DC) 5293 (prior to September 26, 2003).

2.  But since July 16, 2007, the criteria have not been met for a rating higher than 40 percent for this low back disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71 (2013); 4.71a, Diagnostic Code (DC) 5293 (prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided the required notice and information in various letters dated from December 2003 through March 2009.  Although the letters were not provided to him prior to the initial adjudication of this claim, the claim was readjudicated in supplemental statements of the case (SSOCs) promulgated after notice was provided, and therefore he is not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has not alleged any notice deficiency during the processing and adjudication of his claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  To this end, his service treatment records (STRs), service personnel records (SPRs), and identified post-service VA and private treatment records have been obtained and associated with his claims file for consideration.  He also was provided VA compensation examinations that, collectively, contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, and record the relevant findings for rating his low back disability according to the relevant rating criteria.  VA's duty to assist with respect to obtaining relevant records and an examination therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in the Veteran's favor.  38 C.F.R. §§ 4.3, 4.7 (2013).

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  The relevant temporal focus is on the status of the disability from the year immediately preceding the receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran is currently assigned a 40 percent rating for his low back disability.  From July 16, 2007, he is also assigned a 20 percent rating for left leg radiculopathy and a 20 percent rating for right leg radiculopathy, both rated by analogy under Diagnostic Code 8520.

Effective September 26, 2003, VA revised the criteria for evaluating all musculoskeletal disabilities of the spine to include the one specifically at issue.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Veteran's low back disability must be evaluated under both the former and revised criteria, though the revised criteria may not be applied at any point prior to the effective date of the change, so only prospectively.  See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2012); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

Under the provisions of 38 C.F.R. § 4.71a, DC 5293, in effect prior to September 23, 2002, pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief, warranted a maximum rating of 60 percent.  38 C.F.R. § 4.71a, DC 5293 (2001).

Since the September 26, 2003 regulatory revision, disorders of the lumbosacral spine are to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  A rating higher than the currently assigned 40 percent is available under the General Rating Formula when there is unfavorable ankylosis of the thoracolumbar spine (50 percent) or unfavorable ankylosis of the entire spine (100 percent).  Note (1) in the General Rating Formula also provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Indeed, this is the reason the Veteran has received separate 20 percent ratings for his left and right leg radiculopathy, since it is associated with his low back disability.

Still, though, a higher 60 percent rating for the underlying low back disability is warranted prior to July 16, 2007, under the former criteria.  Evidence during this earlier period indicates the Veteran's condition was manifested by sciatic neuropathy and demonstrable muscle spasm.  A May 1996 VA examination noted severe lumbosacral paravertebral muscle spasms and exquisite pain on all movements of the lumbar spine.  Left ankle dorsiflexor, extensor hallucis longus strength was graded 4/5.  A July 1999 VA examination also noted spasm of the L2 to S1 bilateral paravertebral muscles.  Deep tendon reflexes were decreased in the bilateral quadriceps.  That examiner diagnosed left radiculopathy, which was confirmed by a private electromyography (EMG) study later that same month.  Spasms were again noted in September 2000, and radiating pain and numbness were noted in August 2002.  Similar findings also were noted during a January 2004 VA examination.  Lumbar spasms were present in May 2006, and a July 2006 EMG study noted mild-to-moderate bilateral radiculopathy.  Collectively, these findings are commensurate with the former criteria for a 60 percent rating, which is the maximum rating available under the former criteria.

Prior to July 16, 2007, but from September 26, 2003, a rating higher than 60 percent under the revised criteria is not warranted.  No unfavorable ankylosis has been demonstrated, and therefore the appropriate rating for the orthopedic manifestations of the Veteran's low back disability remains at 40 percent.  Separate ratings as mentioned may be awarded for associated neurologic abnormalities.  In this case, these manifestations include only the radiculopathy of the lower extremities rated under DC 8520, which pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Because of the 40 percent rating assigned for the underlying low back disability, itself, in order to obtain a combined rating for orthopedic and neurologic abnormalities higher than 60 percent, at least one of the Veteran's lower extremities must demonstrate moderately severe incomplete paralysis for a 40 percent rating.  See 38 C.F.R. § 4.25, Table I.  Such a level of impairment is not demonstrated.  The January 2004 VA examination only noted diminished strength (4/5) in the extensor hallucis longus, and diminished sensation in the left L4-L5 dermatome.  A July 2005 VA examination noted intact sensation, strength and reflexes.  A July 2006 EMG study noted mild-to-moderate bilateral radiculopathy.  Collectively, these findings do not rise to the level of "moderately severe" incomplete paralysis.  Therefore, the combined orthopedic and neurologic ratings under the new criteria would not provide for a rating higher than the 60 percent assigned under the old criteria prior to July 16, 2007.

Since July 16, 2007, the Veteran is assigned a 40 percent rating for his low back, an additional 20 percent rating for the associated left leg radiculopathy and a still additional 20 percent rating for the right leg radiculopathy.  Utilizing the Combined Rating Table in 38 C.F.R. § 4.25, these ratings equate to a single 60 percent rating.  As noted above, the former rating criteria do not allow for an evaluation higher than 60 percent.  Therefore, the Veteran would not benefit from an evaluation under those criteria during this ensuing period.

Under the revised criteria, a rating higher than 40 percent for the Veteran's orthopedic manifestations is not warranted, as ankylosis has not been demonstrated during VA examinations in January 2008, March 2010, and May 2013.  With respect to neurologic abnormalities, private records from April 2009 noted normal strength, sensation, and deep tendon reflexes.  A March 2010 private EMG study indicated that no lumbosacral radiculopathy was present.  The March 2010 VA examination noted strength of 4/5 in all muscle groups, 1+ reflexes, and intact sensation.  A May 2013 VA examination noted strength of 4/5 in all muscle groups, 2+ reflexes in the knees, 1+ reflexes in the ankles, and normal sensation.  

Bilateral lower extremity radiculopathy was specifically noted to be "moderate" by the examiner.  Collectively, these findings do not reflect an overall level of "moderately severe" incomplete paralysis in either lower extremity, and higher ratings under Diagnostic Code 8520 are not warranted.

In addition, the Board has considered a rating under the Formula for Rating IVDS Based on Incapacitating Episodes, but it does not provide a rating higher than 60 percent.  As discussed above, the Veteran has a 60 percent rating prior to July 16, 2007, and the combined ratings for his orthopedic and neurologic abnormalities from that date going forward also equate to a 60 percent rating under the Combined Ratings Table.  38 C.F.R. § 4.25.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering whether he is entitled to an extraschedular rating.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbosacral myofascial syndrome with traumatic arthritis and herniated nucleus pulposus with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  Specifically, all low back pain and consequent limited motion, as well as associated neurologic abnormalities (namely, radiating symptoms such as numbness involving his lower extremities) are expressly contemplated under the former and revised rating criteria.  There is no indication his condition results in any symptoms that fall so far outside the Rating Schedule as to render it inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral still would not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The Veteran's lumbosacral myofascial syndrome with traumatic arthritis and herniated nucleus pulposus does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  He has not been hospitalized for this condition during the period on appeal, certainly not on a frequent or recurrent basis.  As to his employment, the Board sees that he has been unemployed but resultantly awarded a total disability rating based on individual unemployability (TDIU) to compensate him for this inability to work on account of his service-connected disabilities.  Indeed, the TDIU accepts that he is incapable of obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  And the assigned 60 percent rating prior to July 16, 2007, and the 60 percent "equivalent" assigned from that date going forward contemplate a significant level of occupational impairment.  See 38 C.F.R. § 4.1.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.



ORDER

Prior to July 16, 2007, a higher 60 percent rating is granted for the lumbosacral myofascial syndrome with traumatic arthritis and herniated nucleus pulposus.

But from July 16, 2007, onwards, a rating higher than 40 percent for this low back disability is denied (in part, owing to the separate 20 percent ratings he also has for the associated left and right leg radiculopathy).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


